                                                                                  FILED  09/16/2020
         Case 9:20-cv-00163-DLC Document 5 Filed 11/17/20 Page 1 of 6                   Shirley Faust
                                                                                           CLERK
                                                                                Missoula County District Court
                                                                                   STATE OF MONTANA
                                                                                 By: Emily
                                                                                     __________________
                                                                                           Baze
                                                                                  DV-32-2020-0001166-NE
                                                                                        Marks, Jason
                                                                                            1.00
 1   Don C. St. Peter, Esq.
     Michael O'Brien, Esq.
 2   Logan Nutzman, Esq.
     ST. PETER LAW OFFICES, P.C.
 3   2620 Radio Way
     P.O. Box 17255
 4   Missoula, MT 59808
     Telephone:(406) 728-8282
 5   Facsimile:(406) 728-8141
 6   Attorneys for Plaintiffs
 7
 8       MONTANA FOURTH JUDICIAL DISTRICT COURT, MISSOULA COUNTY
 9    DANIEL LEPIANE, individually and on        Cause No.
      behalf of similarly situated JOHN
10    DOES 1-100,                                Dept. No.
11                          Plaintiffs,
                                                 COMPLAINT
12           v.
13
      FNP, INC., d/b/a FIRST NATIONAL
14    PAWN; F N P of MONTANA, INC.,
      d/b/a FIRST NATIONAL PAWN; FNP
15    of MISSOULA, INC., d/b/a FIRST
      NATIONAL PAWN; FNPS, LLC;
16    FIRST NATIONAL PROPERTIES,
      LLC; and DOES 1-5;
17
                           Defendants.
18
           COMES NOW Plaintiffs Daniel LePiane and John Does 1-100 (collectively
19
     "Plaintiffs") by and through their attorney of record, St. Peter Law Offices, P.C., for
20
     their cause of action against Defendants FNP, Inc. d/b/a First National Pawn; F N
21   P of Montana, Inc., d/b/a First National Pawn; FNP of Missoula, Inc., d/b/a First
22   National Pawn; FNPS, LLC; First National Properties, LLC; and Does 1-5
23   (collectively "First National Pawn"), allege and state as follows:
24         1.     Daniel LePiane ("LePiane") is a former non-exempt employee of First
25   National Pawn who is a citizen of the State of Montana and resident of Missoula
26


     COMPLAINT                                                                        PAGE 1
         Case 9:20-cv-00163-DLC Document 5 Filed 11/17/20 Page 2 of 6




 1   County. His last day of employment for First National Pawn was on or after March
 2   21, 2020.
 3          2.     Plaintiffs John Does 1-100 are non-exempt employees employed by

 4   First National Pawn who have been or currently are employed within the past 180

 5   days by First National Pawn.

 6          3.     Upon information and belief, First National Pawn is an integrated
     entity whose principle business address is 1302 N. 24th St. West #366, Billings,
 7
     MT 59102.
 8
           4.      Upon information and belief, each of the above-identified First
 9
     National Pawn entities are agents of each other.
10
           5.      Upon information and belief, Defendants Does 1-5 are entities are
11
     related businesses, franchises, affiliates, subsidiaries, or entities in which named-
12
     Defendants had or have an ownership interest.
13
           6.     Plaintiffs' job duties did not include managing First National Pawn
14
     stores, departments, or subdivisions. Plaintiffs did not regularly direct the work of
15   at least two or more other full-time employees. Plaintiffs did not have the authority
16   to hire or fire other employees, nor were their suggestions and recommendations
17   to hire or fire given particular weight.
18         7.      Plaintiffs' job duties did not include office or non-manual work directly
19   related to the management or general business operations of First National Pawn.
20   Plaintiffs' primary duty did not include the exercise of discretion and independent
21   judgment with respect to matters of significance.

22         8.     Plaintiffs' job duties did not require advanced knowledge, which was

23   predominantly intellectual character or which required consistent exercise of

24   discretion and judgment. Plaintiffs' job duties did not include work requiring
     invention, imagination, originality, or talent in a recognized field of artistic or
25
     creative endeavors.
26


     COMPLAINT                                                                         PAGE 2
         Case 9:20-cv-00163-DLC Document 5 Filed 11/17/20 Page 3 of 6




 1           9.    Plaintiffs' job duties did not include work as a computer systems
 2   analyst, computer programmer, software engineer, or other similarly skilled worker
 3   in the computer field.

 4           10.   Plaintiffs were not customarily or regularly engaged in work away from

 5   the place of business First National Pawn directed them to work.

 6           11.   Plaintiffs were not paid $107,432.00 or more in annual compensation.
             12.   Plaintiffs' job duties did not include work as a police officer, fire fighter,
 7
     paramedic, or other first responder.
 8
             13.   Plaintiffs entered into "Work Hour Agreements," or other employment
 9
     agreements, which did not reflect the Plaintiffs actual schedule or rate of pay.
10
             14.   Plaintiffs were paid a fixed monthly salary, regardless the number of
11
     hours they actually worked. The monthly salary did not vary from one month to the
12
     next, unless the Plaintiffs earned an annual raise.
13
             15.   Plaintiffs were required to arrive at work prior to their designated start
14
     time.
15           16.   Plaintiffs were required to stay late at work after their designated end
16   time on a regular basis.
17           17.   Plaintiffs were occasionally required to work on days in which they
18   were scheduled to be off.
19           18.   Plaintiffs were not paid additional compensation for working prior to,
20   after, or on days beyond their designated start and end times.
21           19.   The sum or value in controversy between Plaintiffs and First National

22   Pawn reasonably does not exceed $5,000,000.00.

23                                           COUNT I

24           20.   Plaintiffs incorporate by reference the foregoing statements and
     allegations as though fully set forth in this section.
25
26


     COMPLAINT                                                                         PAGE 3
         Case 9:20-cv-00163-DLC Document 5 Filed 11/17/20 Page 4 of 6




 1         21.    Plaintiffs are non-exempt employees as defined the Fair Labor
     Standards Act("FLSA") in force and effect during their times of employment.
 2
           22.     First National Pawn is obligated to pay non-exempt employees
 3
     overtime compensation for periods of work in excess of 40 hours in a workweek.
 4
           23.     First National Pawn did not pay Plaintiffs overtime compensation
 5
     when they worked in excess of 40 hours in a workweek.
 6
           24.    Plaintiffs endured injury as a result of First National Pawn's failure to
 7
     pay overtime compensation for work in excess of 40 hours during a work week.
 8
                                            COUNT II
 9
           25.    Plaintiffs incorporate by reference the foregoing statements and
10   allegations as though fully set forth in this section.
11         26.    A valid contract exists(ed) between Plaintiffs and First National Pawn.
12         27.    Plaintiffs fulfill(ed) their obligations under the contract, namely
13   competently performing their job duties.
14         28.    First National Pawn breaches(ed) its' agreement with Plaintiffs by
15   failing to pay overtime compensation for hours worked in excess of 40 during a
16   workweek.

17         29.    Plaintiffs endured injury as a result of First National Pawn's failure to

18   pay overtime compensation for work in excess of 40 hours during a work week.

19                                          COUNT III
           30.    Plaintiffs incorporate by reference the foregoing statements and
20
     allegations as though fully set forth in this section.
21
           31.    Plaintiffs employment contracts are void as a matter of law.
22
           32.    First National Pawn received the benefit of Plaintiffs' work in excess of
23
     40 hours during a workweek without paying overtime compensation.
24
           33.    First National Pawn knew about and appreciated the benefit of not
25
     paying Plaintiffs overtime compensation for work in excess of 40 hours during a
26
     workweek.


     COMPLAINT                                                                          PAGE 4
         Case 9:20-cv-00163-DLC Document 5 Filed 11/17/20 Page 5 of 6




 1         34.    First National Pawn accepted the benefit of not paying Plaintiffs
     overtime compensation for work in excess of 40 hours during a workweek.
 2
                                            COUNT IV
 3
           35.    Plaintiffs incorporate by reference the foregoing statements and
 4
     allegations as though fully set forth in this section.
 5
           36.    First National Pawn has a duty to non-exempt to pay non-exempt
6
     employees overtime compensation for hours worked in excess of 40 during a
 7
     workweek.
 8
           37.    First National Pawn breaches(ed) its' duty when if failed to pay
 9
     overtime compensation to Plaintiffs for hours worked in excess of 40 during a
10   workweek.
11         38.    First National Pawn caused injury to Plaintiffs as a result of First
12   National Pawn's failure to pay overtime compensation for work in excess of 40
13   hours during a workweek.
14                                          COUNT V
15         39.    Plaintiffs incorporate by reference the foregoing statements and
16   allegations as though fully set forth in this section.

17         40.    First National Pawn violated Mont. Code Ann. §§ 39-3-101, et. seq. by

18   failing to pay overtime compensation to Plaintiffs for work in excess of 40 hours

19   during a workweek.
           41.    Mont. Code Ann. §§ 39-3-101, et. seq. was enacted to protect non-
20
     exempt employees.
21
           42.    Plaintiffs are non-exempt employees.
22
           43.    First National Pawn's failure to pay overtime compensation for work in
23
     excess of 40 hours during a workweek is the type of injury Mont. Code Ann. §§ 39-
24
     3-101, et. seq. is intended to prevent.
25
           44.    Mont. Code Ann. §§ 39-3-101, et. seq. was intended to regulate
26
     employers like First National Pawn.


     COMPLAINT                                                                      PAGE 5
         Case 9:20-cv-00163-DLC Document 5 Filed 11/17/20 Page 6 of 6




 1           WHEREFORE Plaintiffs pray as follows:
 2           1.      For special and general damages to be determined at trial;
 3           2.      For pre-judgment interest as allowed by law;
 4           3.      For assessment of penalties in accordance with Mont. Code Ann.§
 5   39-3-206;
 6           4.      For court costs and attorney's fees as allowed by Mont. Code Ann.§
 7   39-3-214;
 8           5.      For such other and further relief as this Court may deem just.
 9           DATED this                  day of September, 2020.
10                                                 ST. PETER LAW OFFICES, P.C.
11
12                                                 By:           /01 /e)
                                                          ichae O'Brien
13
14                                              VERIFICATION
15   STATE OF MONTANA )
                         ss.
16   County of Missoula )
17           Daniel LePiane being first duly sworn upon his oath, deposes and says:
18           I am the named Plaintiff in the above case matter. I have read the foregoing
     Complaint and know the contents thereof. The sam are true of my own
19   knowledge, except as to matters which may have         n stat on information and
     belief, and concerning those matters, I beli e thr to
20
21
22
23
             SUBSCRIBED AND SWORN to before me this                   day of September,
24   2020.
                          KARI WALKER
          WALif
25       oNARGI
                     NOTARY PUBLIC for the
                        State of Montana
26       SEALi       Residing at Missoula, MT      Nota i Pub-Clortreie of Montana
                      My Commission Expires
         OF 1J10
               ‘.1      February 04, 2024.


     COMPLAINT                                                                        PAGE 6
